Citation Nr: 0018101	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  97-32 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for 
thrombophlebitis of the right leg prior to January 7, 1997. 

2.  Entitlement to an evaluation greater than 10 percent for 
thrombophlebitis of the right leg prior to January 12, 1998.

3.  Entitlement to an evaluation greater than 20 percent for 
thrombophlebitis of the right leg effective January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1965 to May 
1968.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Thrombophlebitis of the right leg was manifested by 
persistent edema prior to January 7, 1997.

2.  Thrombophlebitis of the right leg is manifested by no 
more than persistent edema from January 7, 1997.

3.  Thrombophlebitis of the right leg is manifested by no 
more than persistent edema from January 12, 1998.


CONCLUSIONS OF LAW

1.  Thrombophlebitis of the right leg is 10 percent disabling 
from October 4, 1994.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 7121 (criteria 
effective prior to January 12, 1998).

2.  Thrombophlebitis of the right leg is 10 percent disabling 
from January 7, 1997.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.104, Diagnostic Code 7121 
(criteria effective prior to January 12, 1998).

3.  Thrombophlebitis of the right leg is 20 percent disabling 
from January 12, 1998.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.104, Diagnostic Code 7121 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for thrombophlebitis in the 
right leg based on difference of opinion (38 C.F.R. 
§ 3.105(b)) in a September 1997 rating decision.  A 
noncompensable evaluation was assigned from January 7, 1997 
(the date of receipt of the petition to reopen the claim for 
service connection).  The appellant perfected an appeal as to 
the assignment of the noncompensable evaluation.

In a December 1997 rating decision, the evaluation was 
increased to 10 percent from January 7, 1997.  In a March 
1998 rating decision, the RO assigned an effective date of 
October 4, 1994 (the date of the prior rating decision that 
denied the petition to reopen the claim for service 
connection) for the grant of service connection for right leg 
thrombophlebitis.

In May 1999, the Board denied an effective date earlier than 
October 1994 for service connection for right leg 
thrombophlebitis, noting that the law (38 C.F.R. 
§ 3.400(h)(2)) provided for an effective that was later than 
the one assigned by the RO.  That issue is final.  The Board 
remanded the claim for an increased evaluation for right leg 
thrombophlebitis for evaluation under new rating criteria 
effective January 12, 1998.  In November 1999, the RO 
increased the evaluation for right leg thrombophlebitis to 20 
percent effective January 12, 1998 (the effective date of the 
new rating criteria).  Accordingly, the Board is left to 
determine the following three issues: entitlement to a 
compensable evaluation for thrombophlebitis of the right leg 
from October 4, 1994; entitlement to an evaluation greater 
than 10 percent for thrombophlebitis of the right leg from 
January 7, 1997; entitlement to an evaluation greater than 20 
percent for thrombophlebitis of the right leg from January 
12, 1998.  The effective date for the grant of service 
connection (October 4, 1994) is finally decided. 

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  An RO decision 
awarding an increase in a veteran's disability rating, but 
not awarding the maximum benefit allowed, does not fully 
resolve the administrative appeal from the original rating, 
rather, the appeal initiated by the notice of disagreement 
with the original rating remains pending unless the veteran 
withdraws it.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the VA Medical Center and 
a VA examination was conducted in December 1997.  In the 
Board's Remand, the appellant was instructed to submit any 
medical evidence pertaining to current treatment for right 
leg thrombophlebitis.  The RO instructed the appellant to 
submit any additional current treatment records in June 1999.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.  

In his June 1998 VA Form-9, the appellant contended that his 
right leg disability warranted a higher evaluation prior to 
January 1997.  In a statement dated in December 1999, the 
appellant contended that his right leg thrombophlebitis 
warranted the maximum evaluation from December 1, 1997 which 
he contends was a date doctors made records of the condition 
of his right leg disability.  He was hospitalized for the 
condition in July 1992 and takes prescription drugs.

The appellant has been rated under the schedule for rating 
diseases of the arteries and veins, Diagnostic Code 7121 for 
post-phlebotic syndrome of any etiology.  This appeal is 
based on a September 1997 rating decision.  The criteria for 
evaluating diseases of the arteries and veins changed on 
January 12, 1998.  When a regulation changes after a claim 
has been filed but before the appeal process has been 
completed, the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
See 38 U.S.C.A. § 5110.  However, the effective date of an 
award based upon a new regulation cannot be prior to the 
effect date of the act or administrative issue.  See Green v. 
Brown, 10 Vet. App. 111, 117 (1997).  If the amended 
regulation is more favorable to the appellant, an increased 
rating based on a favorable change in the regulation can be 
retroactive to but no earlier than the effective date of the 
change.  In other words, for increased ratings based on the 
implementation of new criteria, the effective date of the 
increased evaluation cannot precede the effective date of the 
new criteria.  The Board is to apply the prior version of the 
regulation to rate the veteran's disability for any period 
preceding the effective date of the amendment.  See VAOPGPREC 
3-2000 (April 10, 2000).  

Under the provision that evaluated unilateral phlebitis or 
thrombophlebitis, prior to January 12, 1998, a 10 percent 
evaluation was warranted when there was persistent moderate 
swelling of the leg which was not markedly increased on 
standing or walking.  Where there was persistent swelling of 
the leg or thigh which increased on standing or walking one 
to two hours but that is readily relieved by recumbency;  
moderate discoloration, pigmentation or cyanosis, a 30 
percent rating may be assigned.  With persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis eczema or ulceration, a 
60 percent evaluation is assigned.  With massive board-like 
swelling with severe and constant pain at rest, a 100 percent 
evaluation is assigned.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (effective prior to January 12, 1998).

Under the revised criteria effective January 12, 1998 for 
post-phlebotic syndrome of any etiology, a noncompensable 
evaluation is assigned if the condition is asymptomatic with 
palpable or visible varicose veins.  A 10 percent evaluation 
is assigned when the disability is manifested by intermittent 
edema of the extremity, or aching and fatigue in the leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of the extremity or compression hosiery.  A 20 
percent evaluation is warranted with evidence of persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  When the 
disability is manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent evaluation is for application.  With 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration a 60 percent 
rating is assigned.  With massive board-like edema with 
constant pain at rest a 100 percent evaluation is warranted.  
See 38 C.F.R. § 4.104, Diagnostic Code 7121 (1999).

The amended regulation is more favorable to the appellant 
because under the pre-1998 criteria, a 10 percent evaluation 
required, in pertinent part, persistent moderate swelling, 
whereas in the post-1998 criteria a 10 percent evaluation can 
be assigned for disability manifested by intermittent edema.

The appellant was treated for acute thrombophlebitis in the 
right thigh and leg in service in December 1965.  The right 
leg exhibited swelling and was tender to palpation.

He was admitted to the VA Medical Center in July 1992 with an 
admission diagnosis of right leg thrombophlebitis.  Heat and 
elevation were applied with improvement.  A noninvasive 
vascular study ruled-out the possibility of a proximal clot.  
It showed the possibility of a chronic clot.  There was no 
evidence of acute obstruction.  Deep vein thrombosis was 
ruled-out.  On admission there was some edema in the right 
lower extremity up to the calf.  Homans sign was negative and 
the calf was not tender.  At the time of discharge from the 
hospital the swelling had almost totally resolved and the 
pain was much improved.

He was seen in October 1997 for complaints of his right leg 
being constantly swollen.  On examination there was swelling 
in the right leg without calf tenderness.  Homans sign was 
negative and pulses were present.  Chronic right leg 
thrombophlebitis by history was diagnosed.  Support hose were 
prescribed.  In November 1997, the right extremity exhibited 
chronic stasis changes and chronic thrombophlebitis was 
diagnosed.

A VA examination was conducted in December 1997.  The 
appellant complained of intermittent pain and cramping in his 
right lower extremity, with constant swelling.  He denied 
paresthesia.  He contended that exercise and exertion were 
precluded by this condition.  He was a bus driver.  On 
examination there was no evidence of superficial phlebitis.  
As far as ulceration or tissue loss, there were numerous 
areas of scarring over both anterior tibial surfaces, almost 
like necrobiosis diabetic quorum (the appellant was diagnosed 
with and had a history of diabetes mellitus).  The right 
lower extremity was swollen and there was pitting edema.  
There was no significant scarring, no abnormal color, no 
eczema and no tenderness.  There were no attacks of blanching 
or flushing and no evidence of arthromyalgia.  He had no 
significant varicosities and Homans sign was negative.  
Chronic phlebitis of the right lower extremity was diagnosed.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board has continued the issue as 
entitlement to an increased evaluation since service 
connection has been granted.  The appellant is not prejudiced 
by this naming of the issue.  The Board has not dismissed any 
of the issues and the law and regulations governing the 
evaluation of the disability is the same regardless of how 
the issue has been phrased.  The distinction between 
disagreement with the original evaluation awarded and a claim 
for an increased evaluation is important in terms of VA 
adjudicative actions.  However, the Court did not provide a 
substitute name for the issue.  In reaching the determination 
below, the Board has considered whether staged evaluations 
should be assigned.  In essence, the RO has granted an 
inverted Fenderson staged rating by the assignment of a 
sequence of ratings beginning with 0 percent to 10 percent to 
20 percent.  The increase in the assigned evaluation from 0 
percent to 10 percent was based on the facts found in the 
evidence.  The increase from 10 percent to 20 percent was 
based on a regulatory change, rather than a change in the 
facts.  Although Fenderson did not address the situation 
where a veteran underwent an increase in disability (rather 
than improved), no statute or regulation precludes this 
approach.  See 38 U.S.C.A. § 5110 (West 1991).  The Board 
concludes below, after a review of the entirety of the 
record, that the disability addressed has not significantly 
changed during the appeal period.


I. Entitlement to a compensable evaluation for 
thrombophlebitis of the right leg prior to January 7, 1997.

Under the pre-1998 criteria, a 10 percent evaluation is 
warranted from October 4, 1994.  The evidence from July 1992 
indicated that "some" edema was present in the right calf.  
It is unclear to what extent this edema was "persistent" 
and the Board notes that it improved with elevation and heat 
treatment.  However, at the time of discharge from the 
hospital the swelling was only "almost" totally resolved 
and therefore not totally resolved.  This leads the Board to 
the conclusion that some edema persisted after treatment and 
that finding is sufficient to support a compensable 
evaluation.

The preponderance of the evidence is against a higher 
evaluation.  There is no evidence of moderate discoloration, 
pigmentation or cyanosis that would warrant a higher 
evaluation.  There is no evidence of chronic stasis changes 
until November 1997.  There is no indication in the 
subsequent evidence that the right leg disability was more 
than 10 percent disabling from October 4, 1994.  The Board 
has considered the appellant's contention that his right leg 
disability warrants an evaluation greater than 10 percent 
prior to January 1997.  However, although the appellant is 
competent to state that his condition is worse, the training 
and experience of the medical personnel makes their findings 
more probative as to the extent of the disability.  The Board 
does not dispute that the appellant has pain, it only 
concludes based on the medical evidence that the disability 
was 10 percent disabling prior to January 7, 1997.  The 
preponderance of the evidence is against a higher evaluation 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II. Entitlement to an evaluation greater than 10 percent for 
thrombophlebitis of the right leg prior to January 12, 1998.

Under the pre-1998 criteria, the preponderance of the 
evidence is against a higher evaluation.  Although swelling 
has been persistent, and present on examination in July 1992, 
October 1997 and December 1997, evidence of moderate 
discoloration, pigmentation or cyanosis that would warrant a 
30 percent evaluation under the pre-1998 criteria has not 
been presented.  The Board has noted that in November 1997, 
an examiner indicated there were chronic stasis changes on 
the right leg, however this was not described in any detail 
and not at a moderate level.  Therefore, when balancing the 
evidence the Board affords it less probative value than the 
December 1997 VA examination that indicated there was no 
abnormal coloration.  Furthermore, the December 1997 examiner 
described scarring in detail that was not attributed to 
chronic thrombophlebitis.  In the absence of evidence of 
moderate discoloration, pigmentation or cyanosis, the 
preponderance of the evidence is against the higher 
evaluation and there is no doubt to be resolved.  Gilbert, 1 
Vet. App. at 49.


III. Entitlement to an evaluation greater than 20 percent for 
thrombophlebitis of the right leg effective January 12, 1998.

As previously stated, the Board has found that the post-1998 
criteria is more favorable to the appellant and therefore has 
been applied in rating this disability from the date of the 
regulatory change, January 12, 1998.  However, the 
preponderance of the evidence is against an evaluation in 
excess of the 20 percent assigned by the RO.  The disability 
is not manifested by persistent edema and stasis pigmentation 
or eczema which would warrant the higher evaluation.  As 
established by the evidence beginning in July 1992, 
persistent edema is present thereby warranting a 20 percent 
evaluation under the post-1998 criteria.  In November 1997 an 
examiner indicated the presence of chronic stasis changes.  
The VA examiner in December 1997 indicated that there was no 
scarring, abnormal color or eczema and did not attribute the 
skin changes to thrombophlebitis.  No other examiner had 
reported stasis changes or eczema.  The December 1997 VA 
examination describes in more detail the condition of the 
appellant's right leg, and in specific detail the absence of 
significant scarring, discoloration or eczema attributable to 
thrombophlebitis.  The November 1997 is merely a positive 
notation of stasis changes without any further description of 
what those stasis changes were.  Therefore, due to its more 
descriptive nature, the Board ascribes more probative value 
to the December 1997 examination report that there are no 
stasis pigmentation changes that would warrant the higher 
evaluation.  The Board has considered the appellant's 
contention that the notations made in December 1997 warranted 
the maximum evaluation, however a description of massive 
board-like edema with constant pain at rest or anything 
similar was not made at the conclusion of the December 
examination.  On the contrary, the appellant's contentions 
and reports to various examiners support the Board's 
conclusion that a higher evaluation is not warranted.  He has 
consistently complained of persistent swelling and pain in 
the right leg, but has not indicated any skin changes that 
would be positive evidence warranting the higher evaluation.  
Accordingly, the preponderance of the evidence is against a 
higher evaluation, and there is no doubt to be resolved.


ORDER

A 10 percent evaluation for thrombophlebitis of the right leg 
from October 4, 1994 is granted, subject to the controlling 
regulations applicable to the payment of monetary awards.  An 
evaluation greater than 10 percent for thrombophlebitis of 
the right leg prior to January 12, 1998 is denied.  An 
evaluation greater than 20 percent for thrombophlebitis of 
the right leg from January 12, 1998 is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

